Citation Nr: 0843506	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-24 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of left ankle fracture, to 
include timeliness of the appeal. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from September 1976 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision from the 
Hartford Department of Veterans Affairs (VA) Regional Office 
(RO) in Newington, Connecticut, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of left ankle fracture.

In April 2008, the veteran and his mother testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002 & 
Supp. 2008).  This determination may be made at any stage of 
a proceeding, regardless of whether the RO considered the 
issue.  38 C.F.R. § 20.101(d) (2008).  It is well-established 
judicial doctrine that any statutory tribunal, such as the 
Board, must ensure that it has jurisdiction over each case 
before adjudicating the merits of the case, and that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When the Board, sua sponte, considers a jurisdictional 
question such as the one addressed herein, the claimant must 
be given notice of the potential jurisdictional defect and a 
60-day opportunity to respond, submit evidence, or request a 
hearing. 38 C.F.R. § 20.101(d) (2008).  This opportunity was 
provided via an October 2, 2008 letter to the veteran and his 
representative.  

In the October 2, 2008 letter, the Board advised the veteran 
that it was necessary to address a question pertaining to its 
jurisdictional authority to review the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of left ankle fracture.  The Board observed 
that by letter dated March 18, 2006, the veteran was notified 
of the RO's decision denying entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of left ankle 
fracture.  After receiving a timely Notice of Disagreement, 
the RO provided the veteran with a Statement of the Case on 
August 2, 2006.  The veteran was advised to file a 
Substantive Appeal (VA Form 9) within 60 days from the date 
of this letter, or within the remainder of the one-year 
period from the date of notice of the RO decision being 
appealed, whichever was later.  A Substantive Appeal was 
received by the RO on August 20, 2007, which was after March 
18, 2007, the last day on which the Substantive Appeal could 
have been timely filed. 

On December 2, 2008, the veteran responded that he wants to 
exercise his right to a hearing on this jurisdictional 
matter.  He has requested a videoconference hearing before a 
Veterans Law Judge at his local RO.  Videoconference hearings 
are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) 
(2008). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  After a hearing is conducted, 
or if the veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




